DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 10/14/2021 and the species of tissue stem cells is acknowledged. However under further consideration the species election and the restriction requirement have been withdrawn.
Claims 1, 3-11, 13, and 15- 23 are pending in the application and examined on the merits



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara (US9868933; Patent of PGPUB US2016/0168560 IDS Reference No. 1 filed on 03/22/2019) in view of Azadbakht (2011 Eng. Life. Science 11(6): 629-635)
Regarding claim 1, 21, and 22, Hagihara teaches a cell culturing method of applying cells to a porous polyimide film and culturing wherein there are surface A and surface B of a three layer structure and a plurality of pores on each layer with a macrovoid layer In between with a partition layer (Claim 1). The pore size of the A surface layer is smaller than the mean pore size of the B surface area (Claim 1). 
However, Hagihara does not teach that the film is made of polyethersulfonate. 
Azadbakht teaches that polyethersulfonate (PES) is a polymer utilized for cell culture substrates (Abstract). Additionally it was determined that PES allowed for cell adherence and proliferation and the moderate wettability of the PES surface is responsible for the improvement between the membrane and cells cultured (p. 633).
It would be obvious to one of ordinary skill in the art to substitute the polyimide polymer film taught by Hagihara with the polymer PES film of Azadbakht with a reasonable expectation of success. Doing so would be substituting known equivalent polymer substrates for cell culture for the same purpose of cell culture. Furthermore, Azadbakht determined that PES allowed for cell adherence and proliferation and the moderate wettability of the PES surface is responsible for the improvement between the membrane and cells cultured (p. 633).
Regarding claim 3, Hagihara teaches that their method includes a step of seeding the cells on the A or B surface of the film (claim 2).
Regarding claim 4, Hagihara teaches placing a cell suspension on the dried surface of the porous polyimide film, allowing the porous polyimide film to stand, or moving the porous polyimide film to promote efflux of the liquid, or stimulating part of the surface to cause absorption of the cell suspension into the film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out (Claim 3).
Regarding claim 5, Hagihara teaches a step of wetting one or both sides of the porous polyimide film with a cell culture medium or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out (Claim 4).
Regarding claim 6, Hagihara teaches the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water (Claim 5).

Regarding claim 8, Hagihara teaches that the cell culture medium, cells and one or more porous polyimide films are placed in a cell culturing vessel, wherein the porous polyimide film is in a suspended state in the cell culture medium (Claim 7).
Regarding claim 9, Hagihara teaches that two or more pieces of the film are used (Claim 8).
Regarding claim 10, Hagihara teaches that the cells spontaneously adhere to the porous film (Claim 9).
Regarding claim 11, Hagihara teaches that the porous film is: i) folded, ii) wound into a roll, iii) connected as sheets or fragments by a filamentous structure, or iv) bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel (Claim 10).
Regarding claim 13, Hagihara teaches that the two or more porous polyimide films layered either above and below or left and right in the cell culture medium (Claim 12)
Regarding claim 15, Hagihara teaches that the cells grow and proliferate on the surface of and inside the porous polyimide film (Claim 13).
Regarding claim 16, Hagihara teaches that the cells are selected from the group consisting of animal cells, insect cells, plant cells, yeast cells and bacteria (Claim 14).
Regarding claim 17, Hagihara teaches that the animal cells are cells derived from an animal belonging to the subphylum Vertebrata (claim 15).
Regarding claim 18, Hagihara teaches that the bacteria are selected from the group consisting of lactic acid bacteria, E. coli, Bacillus subtilis and cyanobacteria (Claim 16).
Regarding claim 19, Hagihara teaches that the cells are selected from the group consisting of pluripotent stem cells, tissue stem cells, somatic cells and germ cells (Claim 17).
Regarding claim 20, Hagihara teaches that the cells are selected from sarcoma cells, established cell lines and transformants (claim 18).Regarding claim 23, Hagihara teaches that the invention comprising the porous film of claim one can be utilized in a kit for use (Abstract).
.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 3-11, 13, 15- 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 12-18 of U.S. Patent No. 9868933 in view of Azadbakht (2011 Eng. Life. Science 11(6): 629-635)
Regarding claim 1, 21, and 22, Hagihara teaches a cell culturing method of applying cells to a porous polyimide film and culturing wherein there are surface A and surface B of a three layer structure and a plurality of pores on each layer with a macrovoid layer In between with a partition layer (Claim 1). The pore size of the A surface layer is smaller than the mean pore size of the B surface area (Claim 1). Hagihara additionally teaches a cell culturing apparatus which comprises the film layered either above and below or left and right (Abstract, Col. 4, lines 9-18).
However, Hagihara does not teach that the film is made of polyethersulfonate. 
Azadbakht teaches that polyethersulfonate (PES) is a polymer utilized for cell culture substrates (Abstract). Additionally it was determined that PES allowed for cell adherence and proliferation and the moderate wettability of the PES surface is responsible for the improvement between the membrane and cells cultured (p. 633).
It would be obvious to one of ordinary skill in the art to substitute the polyimide polymer film taught by Hagihara with the polymer PES film of Azadbakht with a reasonable expectation of success. Doing so would be substituting known equivalent polymer substrates for cell culture for the same purpose of cell culture. Furthermore, Azadbakht determined that PES allowed for cell adherence and proliferation 
Regarding claim 3, Hagihara teaches that their method includes a step of seeding the cells on the A or B surface of the film (claim 2).
Regarding claim 4, Hagihara teaches placing a cell suspension on the dried surface of the porous polyimide film, allowing the porous polyimide film to stand, or moving the porous polyimide film to promote efflux of the liquid, or stimulating part of the surface to cause absorption of the cell suspension into the film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out (Claim 3).
Regarding claim 5, Hagihara teaches a step of wetting one or both sides of the porous polyimide film with a cell culture medium or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out (Claim 4).
Regarding claim 6, Hagihara teaches the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water (Claim 5).
Regarding claim 7, Hagihara teaches that the sterilized liquid is a sterilized water or buffer (Claim 6).
Regarding claim 8, Hagihara teaches that the cell culture medium, cells and one or more porous polyimide films are placed in a cell culturing vessel, wherein the porous polyimide film is in a suspended state in the cell culture medium (Claim 7).
Regarding claim 9, Hagihara teaches that two or more pieces of the film are used (Claim 8).
Regarding claim 10, Hagihara teaches that the cells spontaneously adhere to the porous film (Claim 9).
Regarding claim 11, Hagihara teaches that the porous film is: i) folded, ii) wound into a roll, iii) connected as sheets or fragments by a filamentous structure, or iv) bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel (Claim 10).

Regarding claim 15, Hagihara teaches that the cells grow and proliferate on the surface of and inside the porous polyimide film (Claim 13).
Regarding claim 16, Hagihara teaches that the cells are selected from the group consisting of animal cells, insect cells, plant cells, yeast cells and bacteria (Claim 14).
Regarding claim 17, Hagihara teaches that the animal cells are cells derived from an animal belonging to the subphylum Vertebrata (claim 15).
Regarding claim 18, Hagihara teaches that the bacteria are selected from the group consisting of lactic acid bacteria, E. coli, Bacillus subtilis and cyanobacteria (Claim 16).
Regarding claim 19, Hagihara teaches that the cells are selected from the group consisting of pluripotent stem cells, tissue stem cells, somatic cells and germ cells (Claim 17).
Regarding claim 20, Hagihara teaches that the cells are selected from sarcoma cells, established cell lines and transformants (claim 18).Regarding claim 23, Hagihara teaches that the invention comprising the porous film of claim one can be utilized in a kit for use (Abstract).
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632